Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/18/2021 has been entered. 

Claim Objection
As per claim 1, delete “to the resource reservation device” recited in ll. 23-24.

As per claim 3, replace “one or more” with “plurality of” recited in ll. 2-3.

As per claim 10, it is objected using the same rationale as claim 3.

As per claim 17, it is objected using the same rationale as claim 3.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, ll. 14-15 recite a guaranteed respective performance level for each media module partition while ll. 19 recite a minimum partition performance. What is the difference between a guaranteed and minimum performance for each partition? Ll. 18 recites determine a minimum partition performance while ll. 22 recites identify a minimum partition performance. What is the difference between determining and identifying a minimum partition performance? 

As per claim 8, it is rejected using the same rationale as claim 1.

As per claim 15, it is rejected using the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-2, 6, 8-9, 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Panse et al. (US 2020/0201665) (hereinafter Panse as previously cited) in view of Allen et al. (US 11,134,013) (hereinafter Allen).

As per claim 1, the combination of references above teach a resource reservation system, comprising: 
	a resource reservation device (Panse fig. 9, block 920); 
	a processing system (Panse fig. 9, block 960); 
	a switch device that is coupled to the processing system and the resource reservation device (Panse fig. 9, block 970); and 
	a media module (Panse fig. 9, block 810) that is coupled to the switch device that includes: 
		a plurality of media devices (Panse fig. 9, blocks 710-740); and 
		a media controller (Panse fig. 9, block 910) that is coupled to the plurality of media devices, wherein the media controller is configured to: 
			retrieve media device attributes from each of the plurality of media devices that identify performance capabilities for each of the plurality of media devices (Allen col. 9, ll. 64 to col. 10, ll. 17 and col. 10, ll. 34-44); 
			determine a plurality of media module partitions that are included in the media module (Panse fig. 7, blocks 712, 722, 732) and that have each been guaranteed a respective performance level (Allen col. 10, ll. 1-12 resources have QoS guarantees), wherein 
			determine, for each of the plurality of media module partitions, a minimum partition performance for that media module partition based the media device attributes for the subset of the plurality of media devices that include that media module partition (Allen col. 11, ll. 36-58 based on required resource performance of the request and identified resource capabilities select resources that will satisfy the request); 
			identify the minimum partition performance for each of the plurality of media module partitions to the resource reservation device (Allen col. 11, ll. 36-58 based on required resource performance of the request and identified resource capabilities select and reserve resources that will satisfy the request),
		wherein the resource reservation device is configured to: 
			identify a plurality of workloads that will be performed by the processing system (Allen fig. 4, block 258); and 
			reserve, for each of the plurality of workloads based on the minimum partition performance for each of the plurality of media module partitions, media space that is included in at least one of the plurality of media module partitions that satisfies workload performance requirements for that workload (Allen col. 11, ll. 36-58 based on required resource performance of the request and identified resource capabilities select and reserve resources that will satisfy the request), and 
		wherein the processing system is configured to: 
			perform a first workload that utilizes first media space that was reserved based on a first minimum partition performance for a first media module partition satisfying a provision/reserve resources based on request specifying resource requirements for a workload and deploy and run the workload on the resources); and 
			perform a second workload that utilizes second media space that was reserved based on a second minimum partition performance for a second media module partition satisfying a second workload performance requirement for the second workload (Allen col. 2, ll. 28-62 and col. 3, ll. 25-27 provision/reserve resources based on request specifying resource requirements for a workload and deploy and run the workload on the resources).

Panse and Allen are both concerned with workload management within a computing system. Panse teaches a nested host manager in a hyper-converged infrastructure while Allen teaches cloud bursting technologies. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panse in view of Allen because it would provide dynamic, intelligent, and efficient cloud bursting capabilities for improved and simplified access to cloud computing services across cloud environments. The cloud bursting would enable flexible, automated deployment and release of nodes and/or resources across distinct clouds. Infrastructure provisioning on different cloud environments would be accomplished with minimal time and effort, while jobs and workloads could be seamlessly executed on-premises or on any particular public cloud. Cloud costs and computing performance could be optimized with truly elastic cloud resource allocation and de-allocation and robust policy and SLA (service level agreement) enforcement.


As per claim 2, Allen teaches wherein the resource processing system is configured to: 
	perform the first workload that utilizes: 
		the first media space that was reserved based on the first minimum partition performance for the first media module partition satisfying the first workload performance requirement for the first workload (col. 2, ll. 28-62 and col. 3, ll. 25-27 provision/reserve resources based on request specifying resource requirements for a workload and deploy and run the workload on the resources); and 
		third media space that was reserved based on a third minimum partition performance for a third media module partition satisfying the first workload performance requirement for the first workload (col. 2, ll. 28-62 and col. 3, ll. 25-27 provision/reserve resources based on request specifying resource requirements for a workload and deploy and run the workload on the resources).

As per claim 6, Allen teaches wherein the determining the minimum partition performance for each of the plurality of media module partitions is also based on a priority for each of the plurality of media module partitions (col. 17, ll. 17-29 prioritize resources for executing the workload as a parameter for selecting appropriate resources for the workload request).

As per claim 8, it is rejected using the same rationale as claim 1. Panse further teaches an HCI system (title and abstract).

As per claim 9, it is rejected using the same rationale as claim 2.

As per claim 13, it is rejected using the same rationale as claim 6.

As per claim 15, it is rejected using the same rationale as claim 1. Panse further teaches an HCI system (title and abstract).

As per claim 16, it is rejected using the same rationale as claim 2.

As per claim 19, it is rejected using the same rationale as claim 6.

Claims 3, 5, 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Allen as applied to claims 1, 8, and 15 above, and further in view of Jain et al. (US 2017/0324813) (hereinafter Jain).

As per claim 3, Jain teaches wherein the media controller is configured to: store a log that includes the minimum partition performance for each of the one or more media module partitions (fig. 2 and [0055]).

Panse and Jain are both concerned with workload management within a computing system. Panse teaches a nested host manager in a hyper-converged infrastructure while Jain teaches cloud bursting technologies. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panse and Allen in view of Jain because it would establish and enforce performance-based storage SLAs in a 

As per claim 5, Jain teaches wherein the media device attributes include at least one performance capability selected from a group of: a throughput performance attribute, an Input/Output Operations Per Second (IOPS) performance attribute, and a latency attribute ([0029] and [0032]).

As per claim 10, it is rejected using the same rationale as claim 3.

As per claim 12, it is rejected using the same rationale as claim 5.

As per claim 17, it is rejected using the same rationale as claim 3.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Allen as applied to claims 1, 8, and 15 respectively above, and further in view of Thomas et al. (US 9,436,493) (hereinafter Thomas).

As per claim 4, Thomas teaches wherein the media controller is configured to: 
	detect a change associated with the plurality of media module partitions that are included in the media module (col. 11, ll. 26-38); and 
	update, based on the change associated with at least one of the plurality of media module partitions that are included in the media module, the minimum partition performance for each of the at least one of the plurality of media module partitions (col. 21, ll. 45-51).

Panse and Thomas are both concerned with workload management within a computing system. Panse teaches a nested host manager in a hyper-converged infrastructure while Thomas teaches distributed computing environment software configuration. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panse and Allen in view of Thomas because it would provide a way for configuring software in a virtual machine instance to optimally utilize computing resources that are available for implementation of the software. The software, such as operating systems and software applications, may be configured based on resource parameters associated with the instance. Such 

As per claim 11, it is rejected using the same rationale as claim 4.

As per claim 18, it is rejected using the same rationale as claim 4.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Allen as applied to claims 1, 8, and 15 respectively above, and further in view of Fernandez et al. (US 2018/0113640) (hereinafter Fernandez as previously cited).

As per claim 7, Fernandez teaches wherein the media device attributes used to determine the minimum partition performance for each of the plurality of media module partitions include worst case media device attributes for each of the plurality of media devices ([0137]).

Panse and Fernandez are both concerned with workload management within a computing system. Panse teaches a nested host manager in a hyper-converged infrastructure while Fernandez teaches performance tuning in a storage system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panse and Allen in view of Fernandez because it would allow for determining for the one or more types of system resources on a storage array, an amount of availability of the resource type and also determining, for each of the one or more workload supported by the storage array, an amount of system resources consumed by each instance of the workload type. 

As per claim 14, it is rejected using the same rationale as claim 7.

As per claim 20, it is rejected using the same rationale as claim 7.

Response to Arguments
Applicant’s most recent amendments render the 35 U.S.C. 101 rejections moot while the examiner’s new grounds of rejection necessitated by Applicant’s most recent amendments render Applicant’s arguments under 35 U.S.C. 103 moot.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Desai et al. (US 2020/0034270) disclose machine learning within a hyper-converged infrastructure.

Glade et al. (US 2020/0004570) disclose a dynamically scaled HCI system.

Selvaraj (US 2019/0012211) discloses replication management for HCIs.

Devireddy et al. (US 2018/0357107) disclose partitioning nodes in a HCI.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).